Citation Nr: 1444222	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran's case was most recently before the Board in November 2013 at which time it was remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Efforts by the RO to obtain the Veteran's service records from the National Personnel Records Center (NPRC) in St. Louis, Missouri has revealed that the records are "fire-related," that is, destroyed in a 1973 fire at the NPRC's facilities.  As such, the Veteran's service records are unavailable. 

The Veterans Benefits Management System (VBMS) paperless claims processing system was utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the November 2013 Board remand, the Veteran submitted an April 2012 private examination and statement in which he noted that he witnessed PFC Vasquez, a member of his unit, shoot himself and witnessed CPL Young commit suicide.  As these incidents were noted as being related to his claimed psychiatric disorder, the Board directed that efforts be made to corroborate the Veteran's reported stressors.  38 C.F.R. § 3.159(c) (2).  Specifically, the Board directed that the AOJ contact the National Personnel Records Center (NPRC) and request copies of the Individual Deceased Personnel Files for PFC Vasquez and CPL Young.  

A review of the VBMS evidence in this case shows that this directive was not completed.  Instead, the AOJ continued to request information regarding separate stressors, specifically the deaths of four servicemen identified by the Veteran in an August 2004 statement as PFC Hunt, PFC Sey, PFC Grozer, and PFC Steele. 

As such, this issue must be remanded to ensure compliance with the Board's November 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC and request copies of the Individual Deceased Personnel Files for PFC Vasquez and CPL Young.  The RO should make its inquiry with information available in the electronic claims file.  All records obtained pursuant to this request must be included in the Veteran's electronic claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the electronic claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review. 

2.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



